Order entered November 3, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01626-CR

                              MARK EDWIN GUIDA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63747-V

                                           ORDER
         The Court GRANTS the State’s motion for extension of time to file the State’s reply

brief.

         We ORDER the Clerk of the Court to file the State’s reply brief tendered as of the date

of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE